United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 9, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10334
                         Summary Calendar



L.E. WEBB, JR.,

                                    Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, CORRECTIONAL
INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CV-1705-G
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     L.E. Webb, Jr. (“Webb”), Texas prisoner # 1051215, appeals

the district court’s dismissal in part of his federal writ of

habeas corpus pursuant to 28 U.S.C. § 2254.   Specifically, the

district court dismissed Webb’s ineffectiveness claim relating to

the validity of his guilty plea as time-barred.   Webb filed his

federal petition for writ of habeas corpus to challenge his 60-

year sentence for aggravated robbery.   This court granted a


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10334
                                 -2-

certificate of appealability (“COA”) on whether the district

court erred in dismissing Webb’s federal writ application in part

as time-barred under the Antiterrorism and Effective Death

Penalty Act (“AEDPA”).

     Webb believes that the district court miscalculated the

limitation period because the respondent had determined that he

was four days late, and the district court had essentially given

him four days’ credit on the filing date of his § 2254

application (from July 29, 2003, to July 25, 2003).    Webb

misstates the record.    The respondent determined that Webb was

five days late.   The district court and the respondent both

determined that July 24, 2003, was the last day to file a timely

§ 2254 application.   Webb has not identified any other error with

respect to the district court’s limitation calculation.

     Webb also argues that he is entitled to equitable tolling of

the AEDPA’s time limitations period.    Specifically, he asserts

that he is entitled to equitable tolling from July 5, 2002, the

date he delivered his state writ application to prison officials

for mailing, to July 18, 2002, the date it was stamped by the

Clerk as filed.   Webb further argues that he is entitled to

equitable tolling due to the limited resources available to pro

se litigants and because he diligently pursued his 28 U.S.C.

§ 2254 relief.

     The district court’s determination that Webb is not entitled

to equitable tolling was not an abuse of discretion.    Equitable
                            No. 04-10334
                                 -3-

tolling of the AEDPA’s one-year limitations period is appropriate

only in “rare and exceptional circumstances.”    Felder v. Johnson,

204 F.3d 168, 170-71 (5th Cir. 2000) (internal quotation marks

and citation omitted).    Webb is under the impression that he is

entitled to the mailbox rule regarding his state writ

application.    However, this court has declined to extend the

mailbox rule to determine the filing dates for state habeas

corpus petitions.    See Coleman v. Johnson, 184 F.3d 398, 402 (5th

Cir. 1999).    Further, Webb’s assertion that he diligently pursued

his 28 U.S.C. § 2254 relief is not supported by the record.      As

the district court noted, Webb did not seek post-conviction

relief until 11 months after his conviction had become final.

Webb offers no explanation for his delay other than his

conclusional allegation that he is a pro se litigant with limited

resources.    Webb has failed to demonstrate such rare and

exceptional circumstances so as to warrant equitable tolling.

See Ott v. Johnson, 192 F.3d 510, 513 (5th Cir. 1999).

Accordingly, the district court did not abuse its discretion in

rejecting his equitable tolling arguments.    Id.

     Based on the foregoing, the judgment of the district court

dismissing Webb’s ineffectiveness claim relating to the validity

of his guilty plea as time-barred is AFFIRMED.